DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2021 has been entered.

Information Disclosure Statement
3.       The information disclosure statement (IDS) submitted on 07/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Gindlesperger (US 6,397,197) discloses wherein vendor requirement data is calculated from the buyer's invitation for bid data and compared with stored vendor record to qualify vendors.  Multiple vendor pools corresponding to several print product or service types. The buyer is made independent of individual print vendors and is able to obtain competitive pricing based on objective specifications that reflect the buyer's requirements. 

	Morten et al. (US 2004/0199771) relates generally to digital copy protection and more particularly to employing unique identifiers to highly distributed content in the video-on-demand market
	Murashita (US 2005/0144136) discloses wherein a user identification (ID) information is created and embedded with a content in a storage medium. The purchaser is allowed to execute the content information, when the user identification information is same as that of authorized purchaser's identification, providing protection to the content information, thereby guarantees the purchaser to execute the content under copyright law.  For example, music and other content.
	Kuga et al. (US 2007/0297014) discloses an image processing method for printing image data based on a printing parameter.  Used by a copyright holder such as painter, and photographer.
	Rolleston et al. (US 2013/0077113) discloses a document production visualization system that allows for a true 3D rendering in a browser with the ability to utilize various input formats and components (e.g. JDF, PDF), output rendering engines (e.g. JAVA3D, FLASH.TM. Silverlight.TM., HTML5, SVG) and provide for flexibility of deployment (e.g. stand-alone application or client-server).

	Tapley et al. (US 20210125263) relates generally to the technical field of three-dimensional (3D) printing and, in particular, to printing service fulfilment in online marketplace environments. In various embodiments, systems, methods, and media are provided for facilitating the use of 3D printing services. Tapley et al. is the same assignee as the current application. 

Status of Claims
4.         Claims 2-21 are pending in this application.  

Response to Arguments
5.        Regarding Applicant’s Argument (page 9, line 1 – page 11, line 8):
Applicant’s arguments with respect to newly amended claim limitation(s) to independent claims 2, 10 and 18 over Bodell et al. in view of Jung have been considered but are moot because the arguments are addressed by Apsley et al. (US 2015/0052025) reference explained in the body of rejection below.  In particular newly added limitation(s) "verifying that printing hardware of a 3D printer or printing service meets a quality threshold of a rights owner.” as recited in amended claims 2, 10 and 18 are taught by Apsley in combination with Bodell and Jung.

6.        Regarding Applicant’s Argument (page 11, line 9 – page 12, line 13):
displaying, via a user interface, the ranked plurality of 3D printers, 3D printing services, or a combination thereof” as recited in amended claims 8 and 16 are taught by Willamowski in combination with Bodell, Jung & Apsley.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 2-7, 9-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bodell et al. (US 8,412,588) in view of Jung et al. (US 2009/0165126) and further in view of Apsley et al. (US 2015/0052025).

Regarding Claim 2:
Bodell discloses a computer-implemented method (Figs. 1 and 2 “system 100 for fabricating products on-demand”; (Col. 2, line 7) comprising: 
receiving a request for rights owner authorization to print a three-dimensional (3D) object (e.g. Fig. 8 product detail page with options such as ‘Add to Cart’; Fig. 6 flowchart step 608 ‘Facilitate sale of product to other users’; “The catalog detail page may also contain information about the price of the product for a sale, rental and the like. The method 600 continues to block 608 where the product's sale is facilitated to other users. The product may be sold, rented, or the like, by other users.” Col. 10 lines 1-4); 
accessing rights owner authorization to print the 3D object based at least in part on the request (e.g. Fig. 6 flowchart step 604 ‘Obtain user permission to offer fabricated product for sale to others’ (Col. 9, line 50 – Col. 10, line 8); 
automatically certifying, using one or more computer processors, rights owner authorization to print the 3D object (e.g. “The user may be able to provide permission to share an existing model by selecting a PROVIDE PERMISSION TO SHARE MODEL button 708. Using this button, the user can grant permission to publish information related to the model in the electronic catalog. After this permission is granted, a ;
verifying that printing hardware of a 3D printer or printing service meets a threshold of a rights owner (e.g. “The model completeness verification tools 304 may be used to determine whether the model received from the user is a suitable manufacturable model that can be used by the fabrication systems 102a, 102b to fabricate a tangible version of the product described by the model. The verification may include determining whether the received model is in the correct format, includes the appropriate files (e.g., drawing files, part files, assembly files, etc.), etc.” (Col. 6, lines 31-37)); and
electronically transmitting an instruction message to the 3D printer or printing service to print the 3D object based at least in part on the automatic certifying and the verifying (e.g. “the on-demand product fabrication system 100 may send a fabrication request for a single product to a local product fabrication system 120a and may send a high-volume product fabrication request to a third-party product fabrication system 120b capable of handling large jobs. After production, the product delivery system 122 may deliver the fabricated on-demand products 124 to the user via a variety of delivery source (e.g., airmail, ground shipping, etc.).” (Col. 5, lines 5-13)).
	
	Bodell does not expressly disclose accessing a code for rights owner authorization to print the 3D object; automatically certifying, using one or more computer processors, the code for rights owner authorization to print the 3D object.
	Jung discloses accessing a code for rights owner authorization to print the 3D object (Jung: “Block 320 illustrates an aspect for generating an authorization status based on the digital rights management code (e.g., digital rights management module 240 generating the authorization status based on received or stored digital rights management code).” [0050]); automatically certifying, using one or more computer processors, the code for rights owner authorization to print the 3D object (Jung: “Block 320 further depicts optional block 3204 which provides for comparing the digital rights management code to a database of digital rights management codes, the database providing the authorization status associated .
Bodell in view of Jung are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of authorizing and restricting use of 3D printers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose accessing a code for rights owner authorization to print the 3D object; automatically certifying, using one or more computer processors, the code for rights owner authorization to print the 3D object.  The suggestion/motivation for doing so is to “to determine one or more of a licensing status, a royalty status, an expiration date pertaining to a license, and a number of manufacturing runs permitted according to a license” as disclosed by Jung at [0052].  Therefore, it would have been obvious to combine Bodell with Jung to obtain the invention as specified.

Bodell in view of Jung do not expressly disclose verifying that printing hardware of a 3D printer or printing service meets a quality threshold of a rights owner.
	Apsley discloses verifying that printing hardware of a 3D printer or printing service meets a quality threshold of a rights owner (Apsley: Fig. 9 flowchart “At 906, the 3D manufacturing apparatus determination module 808 can determine which 3D manufacturing apparatus 108 will be used to manufacture the MOD item 110. The determination may be based at least in part upon the material selected for manufacturing the MOD item 110, the type of machines available for producing a MOD item 110 of that material, of a sufficient caliber or quality to comply with the selection of the MOD item.” [0076]).
Bodell, Jung & Apsley are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of authorizing and restricting use of 3D printers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose verifying that printing hardware of a 3D printer or printing service meets a quality threshold of a rights owner.  The suggestion/motivation for doing so is to determine if the 3D manufacturing apparatus is an “appropriate caliber” as disclosed by Apsley at least at ¶ [0076-0077].  Therefore, it would have been obvious to combine Bodell, Jung & Apsley to obtain the invention as specified in claim 2.

Regarding Claim 3:
The proposed combination of Bodell, Jung & Apsley further discloses the method of claim 2, wherein electronically transmitting the instruction message comprises: 
electronically transmitting the instruction message to the 3D printer or the printing service to print the 3D object in accordance with one or more restrictions (Bodell: Fig. 5 “the catalog detail page may also contain details about a license for the model. For example, the license may be single-use or multiple-use, may permit modification of the model to produce derivative products, or may have other restrictions or requirements.” Col. 9, lines 31-35).

Regarding Claim 4:

accessing the code that relates to a specific mode of 3D printing authorized by a digital rights owner (Jung: “In one embodiment, data store 250 stores digital rights management codes separately from object data files, with the digital rights management codes decipherable with a public key, private key combination.  FIG. 2 further illustrates manufacturing machines 290(1-n) coupled to control system 200. The multiple manufacturing machines 290(1-n) can allow manufacture of an object described by the one or more object data files according to permissions provided in the one or more digital rights management codes.  In one embodiment, duplication control system 200 is coupled to each of the one or more manufacturing machines 290(1-n) to allow manufacture of an object described by the one or more object data files according to permissions provided in the one or more digital rights management codes.” [0025-0026]; Fig. 3A [0035-0045]).
Bodell, Jung & Apsley are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of authorizing and restricting use of 3D printers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein accessing the code for rights owner authorization comprises: accessing the code that relates to a specific mode of 3D printing authorized by a digital rights owner.  The suggestion/motivation for doing so is to apply control techniques for object production and manufacturing as disclosed by Jung in the background/summary of invention.  Therefore, it would have been obvious to combine Bodell, Jung & Apsley to obtain the invention as specified in claim 4.

Regarding Claim 5:
The proposed combination of Bodell, Jung & Apsley further discloses the method of claim 4, wherein electronically transmitting the instruction message comprises: 
(Jung: Fig. 5A ‘enabling the manufacturing machine to perform if the authorization code meets the one or more predetermined conditions’ [0069]).
Bodell, Jung & Apsley are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of authorizing and restricting use of 3D printers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the instructions to access the code, when executed by the one or more computer processors, further causes the one or more computer processors to perform: electronically transmitting the instruction message to the 3D printer or the printing service to print the 3D object in accordance with the specific mode of 3D printing.  The suggestion/motivation for doing so is to “confirm” that the authorization code to be received by the one or more manufacturing machines is configured properly as disclosed by Jung at ¶ [0069-0071].  Therefore, it would have been obvious to combine Bodell, Jung & Apsley to obtain the invention as specified in claim 5.

Regarding Claim 6:
The proposed combination of Bodell, Jung & Apsley further discloses the method of claim 2, wherein accessing the code for rights owner authorization comprises: accessing the code that relates to a specific number of 3D prints authorized by a digital rights owner.
Jung discloses accessing the code that relates to a specific number of 3D prints authorized by a digital rights owner (Jung: Fig. 3C “Depicted within optional block 3204 is optional block .
Bodell, Jung & Apsley are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of authorizing and restricting use of 3D printers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein accessing the code for rights owner authorization comprises: accessing the code that relates to a specific number of 3D prints authorized by a digital rights owner.  The suggestion/motivation for doing so is to apply control techniques for object production and manufacturing as disclosed by Jung in the background/summary of invention.  Therefore, it would have been obvious to combine Bodell, Jung & Apsley to obtain the invention as specified in claim 6.

Regarding Claim 7:
The proposed combination of Bodell, Jung & Apsley further discloses the method of claim 6, wherein electronically transmitting the instruction message comprises: electronically transmitting the instruction message to the 3D printer or the printing service to print the 3D object in accordance with the specific number of 3D prints (Jung: Fig. 3C ‘determine a number of manufacturing runs permitted according to a license’ [0050-0052]).
Bodell, Jung & Apsley are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of authorizing and restricting 

Regarding Claim 9:
The proposed combination of Bodell, Jung & Apsley further discloses the method of claim 2, further comprising: 
causing display, via a user interface (Bodell: Fig. 2 ‘display 202’), of permission to print the 3D object based at least in part on the automatic certifying (Bodell: “The user may also be able to provide permission to share a fabricated product by selecting a PROVIDE PERMISSION TO SHARE FABRICATED PRODUCT button 710. After granting this permission, a catalog detail page can be generated for the product. The catalog detail page may include details about the product about the price of the product for a sale, rental and the like. With the creation of the catalog detail page, the product's sale, rental, or the like, can be facilitated to other users. Based on the sale, rental or the like of the product to other users, in some implementations, compensation can be provided to the user.” Col. 10, lines 32-42).

Regarding Claim 10:
Bodell discloses a system (Figs. 1 and 2 “system 100 for fabricating products on-demand”; (Col. 2, line 7) comprising: 
(e.g. Fig. 2 ‘memory 210’); and one or more computer processors (e.g. Fig. 2 ‘processing unit 204’), wherein the instructions, when executed by the one or more computer processors (“The memory 210 contains computer program instructions that the processing unit 204 executes in order to implement one or more embodiments. The memory 210 generally includes RAM, ROM and/or other persistent memory. The memory 210 may store an operating system 214 that provides computer program instructions for use by the processing unit 204 in the general administration and operation of the on-demand product fabrication system 100.” (Col. 5, lines 50-59)), cause the one or more computer processors to perform operations comprising: 
receiving a request for rights owner authorization to print a three-dimensional (3D) object (e.g. Fig. 8 product detail page with options such as ‘Add to Cart’; Fig. 6 flowchart step 608 ‘Facilitate sale of product to other users’; “The catalog detail page may also contain information about the price of the product for a sale, rental and the like. The method 600 continues to block 608 where the product's sale is facilitated to other users. The product may be sold, rented, or the like, by other users.” Col. 10 lines 1-4); 
accessing rights owner authorization to print the 3D object based at least in part on the request (e.g. Fig. 6 flowchart step 604 ‘Obtain user permission to offer fabricated product for sale to others’ (Col. 9, line 50 – Col. 10, line 8);
automatically certifying, using the one or more computer processors, the code for rights owner authorization to print the 3D object (e.g. “The user may be able to provide permission to share an existing model by selecting a PROVIDE PERMISSION TO SHARE MODEL button 708. Using this button, the user can grant permission to publish information related to the model in the electronic catalog. After this permission is granted, a catalog detail page can be generated for the model, including, for example, details about a license for the model. With the catalog detail page in place, the model's sale or licensing is facilitated to other users.” Col. 10, lines 23-31); and 
verifying that printing hardware of a 3D printer or printing service meets a threshold of a rights owner (e.g. “The model completeness verification tools 304 may be used to determine whether the model received from the user is a suitable manufacturable model that can be used by the fabrication ; and
electronically transmitting an instruction message to the 3D printer or printing service to print the 3D object based at least in part on the automatic certifying and the verifying (e.g. “the on-demand product fabrication system 100 may send a fabrication request for a single product to a local product fabrication system 120a and may send a high-volume product fabrication request to a third-party product fabrication system 120b capable of handling large jobs. After production, the product delivery system 122 may deliver the fabricated on-demand products 124 to the user via a variety of delivery source (e.g., airmail, ground shipping, etc.).” (Col. 5, lines 5-13)).

	Bodell does not expressly disclose accessing a code for rights owner authorization to print the 3D object; automatically certifying, using one or more hardware processors, the code for rights owner authorization to print the 3D object.
	Jung discloses accessing a code for rights owner authorization to print the 3D object (Jung: “Block 320 illustrates an aspect for generating an authorization status based on the digital rights management code (e.g., digital rights management module 240 generating the authorization status based on received or stored digital rights management code).” [0050]); automatically certifying, using one or more hardware processors, the code for rights owner authorization to print the 3D object (Jung: “Block 320 further depicts optional block 3204 which provides for comparing the digital rights management code to a database of digital rights management codes, the database providing the authorization status associated with the digital rights management code (e.g., comparison module 260 comparing the digital rights management code to a database in data store 250 storing digital rights management codes, including authorization status).  Depicted within optional block 3204 is optional block 32042 which provides for comparing the digital rights management code to the database of digital rights management codes to determine one or more of a licensing status, a royalty status, an expiration date pertaining to a license, and a number of manufacturing runs permitted according to a license (e.g., .
Bodell in view of Jung are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of authorizing and restricting use of 3D printers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose accessing a code for rights owner authorization to print the 3D object; automatically certifying, using one or more hardware processors, the code for rights owner authorization to print the 3D object.  The suggestion/motivation for doing so is to “to determine one or more of a licensing status, a royalty status, an expiration date pertaining to a license, and a number of manufacturing runs permitted according to a license” as disclosed by Jung at [0052].  Therefore, it would have been obvious to combine Bodell with Jung to obtain the invention as specified.

Bodell in view of Jung do not expressly disclose verifying that printing hardware of a 3D printer or printing service meets a quality threshold of a rights owner.
	Apsley discloses verifying that printing hardware of a 3D printer or printing service meets a quality threshold of a rights owner (Apsley: Fig. 9 flowchart “At 906, the 3D manufacturing apparatus determination module 808 can determine which 3D manufacturing apparatus 108 will be used to manufacture the MOD item 110. The determination may be based at least in part upon the material selected for manufacturing the MOD item 110, the type of machines available for producing a MOD item 110 of that material, and/or the location of the user 102. The determination may also be based on a rating of the various 3D manufacturing apparatuses 108 available and whether the rating is sufficient to manufacture a MOD item 110 of a sufficient caliber or quality to comply with the selection of the MOD item.” [0076]).
a quality threshold of a rights owner.  The suggestion/motivation for doing so is to determine if the 3D manufacturing apparatus is an “appropriate caliber” as disclosed by Apsley at least at ¶ [0076-0077].  Therefore, it would have been obvious to combine Bodell, Jung & Apsley to obtain the invention as specified in claim 10.

Regarding Claim 11:
The proposed combination of Bodell, Jung & Apsley further discloses the system of claim 10, wherein the instructions to electronically transmit the instruction message, when executed by the one or more computer processors, further causes the one or more computer processors to perform: 
electronically transmitting the instruction message to the 3D printer or the printing service  to print the 3D object (Bodell: Fig. 5 “the catalog detail page may also contain details about a license for the model. For example, the license may be single-use or multiple-use, may permit modification of the model to produce derivative products, or may have other restrictions or requirements.” Col. 9, lines 31-35).

Regarding Claim 12:
The proposed combination of Bodell, Jung & Apsley further discloses the system of claim 10, but does not expressly disclose wherein the instructions to access the code for rights owner authorization, when executed by the one or more computer processors, 
Jung discloses wherein the instructions to access the code for rights owner authorization, when executed by the one or more computer processors, further causes the one or more computer processors to perform: accessing the code for rights owner authorization that relates to a specific mode of 3D printing authorized by a digital rights owner (Jung: “In one embodiment, data store 250 stores digital rights management codes separately from object data files, with the digital rights management codes decipherable with a public key, private key combination.  FIG. 2 further illustrates manufacturing machines 290(1-n) coupled to control system 200. The multiple manufacturing machines 290(1-n) can allow manufacture of an object described by the one or more object data files according to permissions provided in the one or more digital rights management codes.  In one embodiment, duplication control system 200 is coupled to each of the one or more manufacturing machines 290(1-n) to allow manufacture of an object described by the one or more object data files according to permissions provided in the one or more digital rights management codes.” [0025-0026]; Fig. 3A [0035-0045]).
Bodell, Jung & Apsley are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of authorizing and restricting use of 3D printers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the instructions to access the code for rights owner authorization, when executed by the one or more computer processors, further causes the one or more computer processors to perform: accessing the code for rights owner authorization that relates to a specific mode of 3D printing authorized by a digital rights owner.  The suggestion/motivation for doing so is to apply control techniques for object production and manufacturing as disclosed by 

Regarding Claim 13:
The proposed combination of Bodell, Jung & Apsley further discloses the system of claim 12, wherein the instructions to electronically transmit the instruction message, when executed by the one or more computer processors, further causes the one or more computer processors to perform:
electronically transmitting the instruction message to the 3D printer or the printing service to print the 3D object in accordance with the specific mode of 3D printing (Jung: Fig. 5A ‘enabling the manufacturing machine to perform if the authorization code meets the one or more predetermined conditions’ [0069]).
Bodell, Jung & Apsley are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of authorizing and restricting use of 3D printers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the instructions to access the code, when executed by the one or more computer processors, further causes the one or more computer processors to perform: electronically transmitting the instruction message to the 3D printer or the printing service to print the 3D object in accordance with the specific mode of 3D printing.  The suggestion/motivation for doing so is to “confirm” that the authorization code to be received by the one or more manufacturing machines is configured properly as disclosed by Jung at ¶ [0069-0071].  Therefore, it would have been obvious to combine Bodell, Jung & Apsley to obtain the invention as specified in claim 13.

Regarding Claim 14:
The proposed combination of Bodell, Jung & Apsley further discloses the system of claim 10, wherein the instructions to access the code for rights owner authorization, when executed by the one or more computer processors, further causes the one or more computer processors to perform: accessing the code for rights owner authorization that relates to a specific number of 3D prints authorized by a digital rights owner (Jung: Fig. 3C “Depicted within optional block 3204 is optional block 32042 which provides for comparing the digital rights management code to the database of digital rights management codes to determine one or more of a licensing status, a royalty status, an expiration date pertaining to a license, and a number of manufacturing runs permitted according to a license (e.g., comparison module 260 comparing the digital rights management code to determine a licensing status, royalty status, expiration date, number of times a license permits a manufacturing run and the like).” [0052]).
Bodell, Jung & Apsley are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of authorizing and restricting use of 3D printers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose accessing the code for rights owner authorization that relates to a specific number of 3D prints authorized by a digital rights owner.  The suggestion/motivation for doing so is to apply control techniques for object production and manufacturing as disclosed by Jung in the background/summary of invention.  Therefore, it would have been obvious to combine Bodell, Jung & Apsley to obtain the invention as specified in claim 14.

Regarding Claim 15:
(Jung: Fig. 3C ‘determine a number of manufacturing runs permitted according to a license’ [0050-0052]).
Bodell, Jung & Apsley are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of authorizing and restricting use of 3D printers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose electronically transmitting the instruction message to the 3D printer or the printing service to print the 3D object in accordance with the specific number of 3D prints.  The suggestion/motivation for doing so is to decide for the digital rights management to decide certain permission such as the specific number of 3D objects that are authorized to be manufactured as disclosed by Jung.  Therefore, it would have been obvious to combine Bodell, Jung & Apsley to obtain the invention as specified in claim 15.

Regarding Claim 17:
The proposed combination of Bodell, Jung & Apsley further discloses the system of claim 10, wherein the instructions, when executed by the one or more computer processors, cause the one or more computer processors to perform operations comprising: 
(Bodell: Fig. 2 ‘display 202’), of permission to print the 3D object based at least in part on the automatically certifying (Bodell: “The user may also be able to provide permission to share a fabricated product by selecting a PROVIDE PERMISSION TO SHARE FABRICATED PRODUCT button 710. After granting this permission, a catalog detail page can be generated for the product. The catalog detail page may include details about the product about the price of the product for a sale, rental and the like. With the creation of the catalog detail page, the product's sale, rental, or the like, can be facilitated to other users. Based on the sale, rental or the like of the product to other users, in some implementations, compensation can be provided to the user.” Col. 10, lines 32-42).

Regarding Claim 18:
Bodell discloses a non-transitory machine-readable medium including a set of instructions that, when executed by one or more computer processors (“The memory 210 contains computer program instructions that the processing unit 204 executes in order to implement one or more embodiments. The memory 210 generally includes RAM, ROM and/or other persistent memory. The memory 210 may store an operating system 214 that provides computer program instructions for use by the processing unit 204 in the general administration and operation of the on-demand product fabrication system 100.” (Col. 5, lines 50-59)), causes the one or more computer processors to perform operations comprising:  
receiving a request for rights owner authorization to print a three-dimensional (3D) object (e.g. Fig. 8 product detail page with options such as ‘Add to Cart’; Fig. 6 flowchart step 608 ‘Facilitate sale of product to other users’; “The catalog detail page may also contain information about the price of the product for a sale, rental and the like. The method 600 continues to block 608 where the product's sale is facilitated to other users. The product may be sold, rented, or the like, by other users.” Col. 10 lines 1-4); 
accessing rights owner authorization to print the 3D object based at least in part on the request (e.g. Fig. 6 flowchart step 604 ‘Obtain user permission to offer fabricated product for sale to others’ (Col. 9, line 50 – Col. 10, line 8); 
(e.g. “The user may be able to provide permission to share an existing model by selecting a PROVIDE PERMISSION TO SHARE MODEL button 708. Using this button, the user can grant permission to publish information related to the model in the electronic catalog. After this permission is granted, a catalog detail page can be generated for the model, including, for example, details about a license for the model. With the catalog detail page in place, the model's sale or licensing is facilitated to other users.” Col. 10, lines 23-31); 
verifying that printing hardware of a 3D printer or printing service meets a threshold of a rights owner (e.g. “The model completeness verification tools 304 may be used to determine whether the model received from the user is a suitable manufacturable model that can be used by the fabrication systems 102a, 102b to fabricate a tangible version of the product described by the model. The verification may include determining whether the received model is in the correct format, includes the appropriate files (e.g., drawing files, part files, assembly files, etc.), etc.” (Col. 6, lines 31-37)); and
electronically transmitting an instruction message to the 3D printer or printing service to print the 3D object based at least in part on the automatic certifying and the verifying (e.g. “the on-demand product fabrication system 100 may send a fabrication request for a single product to a local product fabrication system 120a and may send a high-volume product fabrication request to a third-party product fabrication system 120b capable of handling large jobs. After production, the product delivery system 122 may deliver the fabricated on-demand products 124 to the user via a variety of delivery source (e.g., airmail, ground shipping, etc.).” (Col. 5, lines 5-13)).

Bodell does not expressly disclose accessing a code for rights owner authorization to print the 3D object; automatically certifying, using one or more hardware processors, the code for rights owner authorization to print the 3D object.
	Jung discloses accessing a code for rights owner authorization to print the 3D object (Jung: “Block 320 illustrates an aspect for generating an authorization status based on the digital rights management code (e.g., digital rights management module 240 generating the authorization status based on ; automatically certifying, using one or more hardware processors, the code for rights owner authorization to print the 3D object (Jung: “Block 320 further depicts optional block 3204 which provides for comparing the digital rights management code to a database of digital rights management codes, the database providing the authorization status associated with the digital rights management code (e.g., comparison module 260 comparing the digital rights management code to a database in data store 250 storing digital rights management codes, including authorization status).  Depicted within optional block 3204 is optional block 32042 which provides for comparing the digital rights management code to the database of digital rights management codes to determine one or more of a licensing status, a royalty status, an expiration date pertaining to a license, and a number of manufacturing runs permitted according to a license (e.g., comparison module 260 comparing the digital rights management code to determine a licensing status, royalty status, expiration date, number of times a license permits a manufacturing run and the like).” [0051-0052]).
Bodell in view of Jung are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of authorizing and restricting use of 3D printers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose accessing a code for rights owner authorization to print the 3D object; automatically certifying, using one or more hardware processors, the code for rights owner authorization to print the 3D object.  The suggestion/motivation for doing so is to “to determine one or more of a licensing status, a royalty status, an expiration date pertaining to a license, and a number of manufacturing runs permitted according to a license” as disclosed by Jung at [0052].  Therefore, it would have been obvious to combine Bodell with Jung to obtain the invention as specified.

Bodell in view of Jung do not expressly disclose verifying that printing hardware of a 3D printer or printing service meets a quality threshold of a rights owner.
a quality threshold of a rights owner (Apsley: Fig. 9 flowchart “At 906, the 3D manufacturing apparatus determination module 808 can determine which 3D manufacturing apparatus 108 will be used to manufacture the MOD item 110. The determination may be based at least in part upon the material selected for manufacturing the MOD item 110, the type of machines available for producing a MOD item 110 of that material, and/or the location of the user 102. The determination may also be based on a rating of the various 3D manufacturing apparatuses 108 available and whether the rating is sufficient to manufacture a MOD item 110 of a sufficient caliber or quality to comply with the selection of the MOD item.” [0076]).
Bodell, Jung & Apsley are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of authorizing and restricting use of 3D printers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose verifying that printing hardware of a 3D printer or printing service meets a quality threshold of a rights owner.  The suggestion/motivation for doing so is to determine if the 3D manufacturing apparatus is an “appropriate caliber” as disclosed by Apsley at least at ¶ [0076-0077].  Therefore, it would have been obvious to combine Bodell, Jung & Apsley to obtain the invention as specified in claim 18.

Regarding Claim 19:
The proposed combination of Bodell, Jung & Apsley further discloses the non-transitory machine-readable medium of claim 18, wherein the instructions to electronically transmit the instruction message, when executed by the one or more computer processors, further causes the one or more computer processors to perform: 
electronically transmitting the instruction message to the 3D printer or the printing service to print the 3D object in accordance with one or more restrictions (Bodell: Fig. 5 “the .

Regarding Claim 20:
The proposed combination of Bodell, Jung & Apsley further discloses the non-transitory machine-readable medium of claim 18, wherein the instructions to access the code, when executed by the one or more computer processors, further causes the one or more computer processors to perform: accessing the code for rights owner authorization that relates to a specific mode of 3D printing authorized by a digital rights owner (Jung: “In one embodiment, data store 250 stores digital rights management codes separately from object data files, with the digital rights management codes decipherable with a public key, private key combination.  FIG. 2 further illustrates manufacturing machines 290(1-n) coupled to control system 200. The multiple manufacturing machines 290(1-n) can allow manufacture of an object described by the one or more object data files according to permissions provided in the one or more digital rights management codes.  In one embodiment, duplication control system 200 is coupled to each of the one or more manufacturing machines 290(1-n) to allow manufacture of an object described by the one or more object data files according to permissions provided in the one or more digital rights management codes.” [0025-0026]; Fig. 3A [0035-0045]).
Bodell, Jung & Apsley are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of authorizing and restricting use of 3D printers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the instructions to access the code, when executed by the one or more computer processors, further causes the one or more computer processors to perform: accessing the code that relates to a specific mode of 3D printing authorized by a digital rights owner.  The 

Regarding Claim 21:
The proposed combination of Bodell, Jung & Apsley further discloses the non-transitory machine-readable medium of claim 20, wherein the instructions to electronically transmit the instruction message, when executed by the one or more computer processors, further causes the one or more computer processors to perform: electronically transmitting the instruction message to the 3D printer or the 6 printing service to print the 3D object in accordance with the specific mode of 3D printing (Jung: Fig. 5A ‘enabling the manufacturing machine to perform if the authorization code meets the one or more predetermined conditions’ [0069]).
Bodell, Jung & Apsley are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of authorizing and restricting use of 3D printers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose electronically transmitting the instruction message to the 3D printer or the 6 printing service to print the 3D object in accordance with the specific mode of 3D printing.  The suggestion/motivation for doing so is to “confirm” that the authorization code to be received by the one or more manufacturing machines is configured properly as disclosed by Jung at ¶ [0069-0071].  Therefore, it would have been obvious to combine Bodell, Jung & Apsley to obtain the invention as specified in claim 21.

11.	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bodell, Jung & Apsley as applied to claim 2 above, and further in view of Willamowski et al. (US 8,390,886).

Regarding Claim 8:
The proposed combination of Bodell, Jung & Apsley further discloses the method of claim 2, further comprising: 
ranking a plurality of 3D printers, 3D printing services, or a combination thereof, based at least in part on availability, suitability for a 3D printing task, a user-defined criterion, or a combination thereof (Apsley: Fig. 9 flowchart “At 906, the 3D manufacturing apparatus determination module 808 can determine which 3D manufacturing apparatus 108 will be used to manufacture the MOD item 110. The determination may be based at least in part upon the material selected for manufacturing the MOD item 110, the type of machines available for producing a MOD item 110 of that material, and/or the location of the user 102. The determination may also be based on a rating of the various 3D manufacturing apparatuses 108 available and whether the rating is sufficient to manufacture a MOD item 110 of a sufficient caliber or quality to comply with the selection of the MOD item.” [0076]);

Bodell, Jung & Apsley disclose methods of 3D manufacturing, however they do not expressly disclose displaying, via a user interface, the ranked plurality of 3D printers, 3D printing services, or a combination thereof.
Willamowski discloses displaying, via a user interface, the ranked plurality of 3D printers, 3D printing services, or a combination thereof (Willamowski: Fig. 6 flowchart “At S112, the system 10 provides the user 22 with a ranked list 40 of print profiles, displaying side-by-side the achieved quality calculated by the print options review component 92 in S110, a printing cost, and optionally printer availability, printer .
Bodell, Jung, Apsley & Willamowski are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of managing print devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose displaying, via a user interface, the ranked plurality of 3D printers, 3D printing services, or a combination thereof.  The suggestion/motivation for doing so is to let the user decide which printing device to use from the list of ranked printers as disclosed by Willamowski in the background of invention.  Therefore, it would have been obvious to combine Bodell, Jung, Apsley & Willamowski to obtain the invention as specified in claim 8.

Regarding Claim 16:
The proposed combination of Bodell, Jung & Apsley further discloses the system of claim 10, wherein the instructions, when executed by the one or more computer processors, cause the one or more computer processors to perform operations comprising: 
ranking a plurality of 3D printers, 3D printing services, or a combination thereof, based at least in part on availability, suitability for a 3D printing task, a user-defined criterion, or a combination thereof (Apsley: Fig. 9 flowchart “At 906, the 3D manufacturing apparatus determination module 808 can determine which 3D manufacturing apparatus 108 will be used to manufacture the MOD item 110. The determination may be based at least in part upon the material selected for manufacturing the MOD item 110, the type of machines available for producing a MOD item 110 of that material, and/or the location of the user 102. The determination may also be based on a rating of the various 3D manufacturing apparatuses 108 ;

Bodell, Jung & Apsley disclose methods of 3D manufacturing, however they do not expressly disclose displaying, via a user interface, the ranked plurality of 3D printers, 3D printing services, or a combination thereof.
Willamowski discloses displaying, via a user interface, the ranked plurality of 3D printers, 3D printing services, or a combination thereof (Willamowski: Fig. 6 flowchart “At S112, the system 10 provides the user 22 with a ranked list 40 of print profiles, displaying side-by-side the achieved quality calculated by the print options review component 92 in S110, a printing cost, and optionally printer availability, printer proximity to a user, and printer speed provided by the print profile database 96 and input with the print profiles 28, 30, 32.” (Col. 8, lines 32-46)).
Bodell, Jung, Apsley & Willamowski are combinable because they are from the same field of endeavor of image processing; e.g. all disclose methods of managing print devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose displaying, via a user interface, the ranked plurality of 3D printers, 3D printing services, or a combination thereof.  The suggestion/motivation for doing so is to let the user decide which printing device to use from the list of ranked printers as disclosed by Willamowski in the background of invention.  Therefore, it would have been obvious to combine Bodell, Jung, Apsley & Willamowski to obtain the invention as specified in claim 16.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679.  The examiner can normally be reached on Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL R MCLEAN/Primary Examiner, Art Unit 2677